Exhibit 10.1

 

EXECUTION COPY

[Triumph]

 

THIRD AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

 

This THIRD AMENDMENT (this “Amendment”), dated as of June 21, 2010, is among
TRIUMPH RECEIVABLES, LLC, a Delaware limited liability company, as seller (the
“Seller”), TRIUMPH GROUP, INC., a Delaware corporation, as servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), MARKET STREET FUNDING LLC, a Delaware limited liability company
(“Market Street”), as a related committed purchaser and as a conduit purchaser
(in such capacities, together with its successors and permitted assigns in such
capacities, the “Purchaser”), and PNC BANK, NATIONAL ASSOCIATION, a national
banking association, as purchaser agent for Market Street’s purchaser group (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Purchaser Agent”) and as administrator (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Administrator”).  Capitalized terms used but not otherwise defined herein have
the respective meanings assigned thereto in the Agreement (as defined below).

 

RECITALS

 

1.             The Seller, the Servicer, the Purchaser, the Purchaser Agent and
the Administrator are parties to the Receivables Purchase Agreement, dated as of
August 7, 2008 (as amended, restated, supplemented or otherwise modified through
the date hereof, the “Agreement”).

 

2.             Concurrently herewith and pursuant to that certain Joinder
Agreement, dated as of the date hereof, Contour Aerospace Corporation
(“Contour”), is becoming a party to the Sale Agreement, as an Originator
thereunder (the “ Contour Joinder”).

 

3.             Concurrently herewith and pursuant to that certain Joinder
Agreement, dated as of the date hereof, Triumph Structures — East Texas, Inc.
(“East Texas”), is becoming a party to the Sale Agreement, as an Originator
thereunder (the “East Texas Joinder”).

 

4.             Concurrently herewith and pursuant to that certain Joinder
Agreement, dated as of the date hereof, Triumph Insulation Systems, LLC
(“Insulation”), is becoming a party to the Sale Agreement, as an Originator
thereunder (the “Insulation Joinder”).

 

5.             Concurrently herewith and pursuant to that certain Joinder
Agreement, dated as of the date hereof, Triumph Fabrications — Orangeburg, Inc.
(“Orangeburg”), is becoming a party to the Sale Agreement, as an Originator
thereunder (the “Orangeburg Joinder”).

 

6.             Concurrently herewith and pursuant to that certain Joinder
Agreement, dated as of the date hereof, Triumph Fabrications — St. Louis, Inc.
(“St. Louis” and together with Contour, East Texas, Insulation and Orangeburg,
collectively, the “New Originators”), is becoming a party to the Sale Agreement,
as an Originator thereunder (the “St. Louis Joinder” and together with the
Contour Joinder, the East Texas Joinder, the Insulation Joinder and the
Orangeburg Joinder, collectively, the “Joinder Agreements”).

 

7.             Concurrently herewith, the parties hereto are entering into a
Third Amended and Restated Purchaser Group Fee Letter (the “A&R Fee Letter”).

 

--------------------------------------------------------------------------------


 

8.             Concurrently herewith, the Servicer, the Seller, the New
Originators and the existing Originators are entering into a First Amendment to
Purchase and Sale Agreement (the “PSA Amendment”).

 

9.             Concurrently herewith, a UCC-1 financing statement is being filed
with the Secretary of State of the State of Delaware naming Contour as
debtor/seller, Seller as buyer/assignor and the Administrator as secured
party/assignee which includes the Receivables and Related Security in the
collateral description thereof  (the “Contour Filing”).

 

10.           The Seller, the Servicer, the Purchaser, the Purchaser Agent and
the Administrator desire to amend the Agreement as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.  Amendments to the Agreement.  The Agreement is hereby amended as
follows:

 

1.1  The definition of “Concentration Percentage” set forth in Exhibit I to the
Agreement is amended as follows:

 

(a)           Clause (a) thereof is amended by replacing the percentage “25%”
where it appears therein with the percentage “30%”.

 

(b)           Clause (e) thereof is replaced in its entirety with the following:
“(e) for any Group D Obligor other than any Spirit Special Obligor, 5%, and for
any Spirit Special Obligor, 6%;”.

 

1.2  The definition of “Eligible Receivable” set forth in Exhibit I to the
Agreement is amended as follows:

 

(a)           Clause (b) thereof is amended by (x) inserting “(i)” at the
beginning of such clause and (y) inserting “(ii)” immediately prior to the
phrase “the Obligor” where such phrase appears therein.

 

(b)           Clause (k) thereof is amended by (x) inserting “(i)” immediately
prior to the phrase “a valid and enforceable” where such phrase appears in the
first instance therein and (y) inserting “(ii)” immediately prior to the phrase
“a valid and enforceable” where such phrase appears in the second instance
therein.

 

1.3  The definition of “Excess Concentration” set forth in Exhibit I to the
Agreement is amended as follows:

 

(a)           Clause (iv) thereof is amended by replacing the percentage “3.5%”
where it appears therein with the percentage “5.0%”.

 

(b)           Clause (v) thereof is amended by replacing the percentage “30%”
where it appears therein with the percentage “50%”.

 

2

--------------------------------------------------------------------------------


 

(c)           Clause (vi) thereof is amended by replacing the percentage “7.5%”
where it appears therein with the percentage “12.5%”.

 

(d)           Clause (vii) thereof is amended by replacing the percentage “5%”
where it appears therein with the percentage “10%”.

 

1.4  The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is amended by replacing the amount “$125,000,000” where it appears therein with
the amount “$175,000,000”.

 

1.5  Clause (ii) of the definition of “Special Obligor” set forth in Exhibit I
to the Agreement is amended by (a) replacing the percentage “50%” where it
appears therein with the percentage “30%” and (b) replacing the term “Defaulted
Receivables” where it appears therein with the term “Delinquent Receivables”.

 

1.6  The definition of “Weighted Average Credit Terms” set forth in Exhibit I to
the Agreement is replaced in its entirety with the following:

 

“Weighted Average Credit Terms” means, for any calendar month, the weighted
average of the stated maturities of all Receivables in the Receivables Pool
during such calendar month, determined pursuant to the following formula (and
rounded to the nearest 1/10,000): the product of 30, times the sum of (a)(I) one
times (II) (x) the aggregate Outstanding Balance of all Receivables in the
Receivables Pool with stated maturities which are less than or equal to 30 days
after the original invoice date of such Receivable, divided by (y) the aggregate
Outstanding Balance of all Receivables in the Receivables Pool, plus (b)(I) two
times (II) (x) the aggregate Outstanding Balance of all Receivables in the
Receivables Pool with stated maturities which are more than 30 days but less
than or equal to 60 days after the original invoice date of such Receivable,
divided by (y) the aggregate Outstanding Balance of all Receivables in the
Receivables Pool, plus (c)(I) three times (II) (x) the aggregate Outstanding
Balance of all Receivables in the Receivables Pool with stated maturities which
are more than 60 days but less than or equal to 90 days after the original
invoice date of such Receivable, divided by (y) the aggregate Outstanding
Balance of all Receivables in the Receivables Pool; provided, however, that the
following amounts shall be excluded from the forgoing computation (i) the amount
by which the aggregate Outstanding Balance of all Receivables then in the
Receivables Pool with stated maturities which are more than 90 days, (ii) the
amount by which the aggregate Outstanding Balance of all Receivables then in the
Receivables Pool with stated maturities which are more than 30 days but less
than or equal to 60 days after the original invoice date of such Receivable
exceeds 50% of the aggregate Outstanding Balance of all Receivables then in the
Receivables Pool,  (iii) the amount by which the aggregate Outstanding Balance
of all Receivables then in the Receivables Pool with stated maturities which are
more than 60 days but less than or equal to 90 days after the original invoice
date of such Receivable exceeds 12.5% of the aggregate Outstanding Balance of
all Receivables then in the Receivables Pool and (iv) the aggregate Outstanding
Balance of all Receivables then in the Receivables Pool which are Delinquent
Receivables.

 

3

--------------------------------------------------------------------------------


 

1.7  The following new definition is hereby added to Exhibit I as alphabetically
appropriate:

 

“Spirit Special Obligor” means Spirit AeroSystems Holdings, Inc. or any
Affiliate thereof, only for so long as less than 30% of the aggregate
Outstanding Balance of all Receivables the Obligor of which is Spirit
AeroSystems Holdings, Inc. or any Affiliate thereof, constitute Delinquent
Receivables (it being understood and agreed that if at any time the condition
set forth above is not satisfied, each such Person shall no longer be a Spirit
Special Obligor).

 

1.8  Section 6.7 of the Agreement is hereby amended by (a) inserting the phrase
“; provided, further, that this Agreement and the other Transaction Documents
may be disclosed to any nationally recognized statistical rating organization”
immediately following the phrase “hold it confidential” in clause (b) thereof
and (b) inserting the phrase “or any nationally recognized statistical rating
organization” immediately following the phrase “Conduit Purchaser” in clause
(iii) thereof.

 

1.9  The following new Section 6.17 is hereby added to the Agreement immediately
following existing Section 6.16 thereof:

 

Section 6.17    Payments to Non-Lock-Box Accounts; Supplemental Eligibility
Criteria.     (a)   Notwithstanding anything to the contrary set forth in this
Agreement or the Sale Agreement, to the extent that any payments with respect to
any Pool Receivables (including any Collections or other proceeds of such Pool
Receivables) which were originated by Contour Aerospace Corporation (“Contour”),
in its capacity as an Originator under the Sale Agreement (the “Contour
Receivables”), are directed by or on behalf of Contour to be, and thereafter
are, credited to or deposited into any account or lock-box listed on Schedule V,
so long as such account or lock-box is not a Lock-Box Account (such accounts and
lock-boxes, collectively, the “Non-Lock-Box Accounts”), the Administrator, each
Purchaser and each Purchaser Agent hereby agree that no Termination Event,
Unmatured Termination Event or Purchase and Sale Termination Event shall occur
resulting solely from the credit to or deposit into a Non-Lock-Box Account of
any such amounts until August 20, 2010.  The temporary waiver provided for in
this Section 6.17 solely with respect to the Non-Lock-Box Accounts shall
automatically terminate on August 20, 2010 without any required action on the
part of any Person and thereafter Contour, the Seller and the Servicer must
comply with the terms of the Transaction Documents with respect to all such
amounts as of and on such day and without any grace period (including, without
limitation, any grace period set forth in Exhibit V).

 

(b)           So long as all payments with respect to each Contour Receivable
(including any Collections or other proceeds of each such Contour Receivable)
are directed to a Non-Lock-Box Account in accordance with Section 6.17(a), until
August 20, 2010, each such Contour Receivable shall be an Eligible Receivable so
long as such Contour Receivable otherwise complies with the definition of
“Eligible Receivable” set forth in Exhibit I of this Agreement (other than with
respect to the following clauses thereof: (x) clause (b)(ii), (y) clause
(j) solely

 

4

--------------------------------------------------------------------------------


 

with respect to the representations and warranties set forth in Sections
3(b)(ii) and (iii) and Section 3(c)(iii) of Exhibit III, which are incorporated
into such clause (j) by reference, and (z) clause (k)(ii) solely to the extent
that the Non-Lock-Box Accounts do not constitute Related Security).

 

1.10  Schedule II to the Agreement is replaced by Schedule II attached hereto.

 

1.11  Schedule V attached hereto is added to the agreement as Schedule V
thereof.

 

SECTION 2.    Waiver and Consent.

 

The parties hereto hereby waive the requirement, pursuant to Section 1.12 of the
Agreement, that they receive at least 90 days prior written notice of the
decision by the Liquidity Providers under the Liquidity Agreement related to the
Conduit Purchaser in such Purchaser Agent’s Purchaser Group regarding the
extension of the then current scheduled commitment expiration date under such
Liquidity Agreement.

 

SECTION 3.  Conditions to Effectiveness.

 

This Amendment shall become effective as of the date hereof, provided that
neither the Facility Termination Date nor a Termination Event or Unmatured
Termination Event has occurred and subject to the condition precedent that the
Administrator shall have received (i) the Structuring Fee (as defined in the A&R
Fee Letter) and (ii) each of the following, each duly executed and dated as of
the date hereof (or such other date satisfactory to the Administrator), in form
and substance satisfactory to the Administrator:

 

(a)           counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto;

 

(b)           counterparts of each Joinder Agreement, the A&R Fee Letter and the
PSA Amendment (whether by facsimile or otherwise), in each case, executed by
each of the parties thereto;

 

(c)           opinions of counsel, at Ballard Spahr LLP, counsel to the Seller
and each New Originator, regarding certain corporate, enforceability, security
interests and bankruptcy matters; and

 

(d)           such other documents, agreements, opinions and instruments as the
Administrator may reasonably request prior to delivery by Administrator of an
executed counterpart of this Amendment.

 

SECTION 4.  Representations and Warranties; Covenants.

 

Each of the Seller and the Servicer, as applicable, hereby represents and
warrants to the Purchaser, the Purchaser Agent and the Administrator as follows:

 

(a)           Representations and Warranties.  The representations and
warranties contained in Exhibit III of the Agreement are true and correct as of
the date hereof

 

5

--------------------------------------------------------------------------------


 

(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)           Enforceability.  The execution and delivery by each of the Seller
and the Servicer of this Amendment, and the performance of each of its
obligations under this Amendment and the Agreement, as amended hereby, are
within each of its organizational powers and have been duly authorized by all
necessary action on each of its parts.  This Amendment and the Agreement, as
amended hereby, are each of the Seller’s and the Servicer’s valid and legally
binding obligations, enforceable in accordance with its terms.

 

(c)           No Default.  Immediately after giving effect to this Amendment and
the transactions contemplated hereby, no Termination Event or Unmatured
Termination Event exists or shall exist.

 

SECTION 5.  Certain Covenants Regarding Post-Closing Conditions.

 

(a)           On or prior to fifteen (15) Business Days following the
effectiveness of the change of the name of Contour (the “Post-Closing Date”),
the Seller and the Servicer shall deliver (or cause to be delivered) evidence,
reasonably satisfactory to the Administrator, of the effective filing of each of
(i) a UCC-1 financing statement with the Secretary of State of the State of
Delaware naming Triumph Structures — Everett, Inc. (“Everett”) as debtor/seller,
Seller as buyer/assignor and the Administrator as secured party/assignee
including the Receivables and Related Security in the collateral description
thereof  (the “Everett Filing”) and (ii) a UCC-3 amendment to the Contour Filing
with the Secretary of State of the State of Delaware amending the name of the
debtor/seller from “Contour Aerospace Corporation” to “Triumph Structures —
Everett, Inc.” (the “Everett Amendment”)

 

(b)           On or prior to the Post-Closing Date, the Seller and the Servicer
shall cause to be delivered a favorable opinion from Ballard Spahr LLP,
addressed to the Administrator, each Purchaser, each Purchaser Agent and each
Liquidity Provider in form and substance satisfactory to the Administrator,
covering certain UCC perfection and priority matters with respect to Everett,
the Everett Filing and the Everett Amendment as the Administrator may reasonably
request.

 

(c)           Notwithstanding anything to the contrary in the Transaction
Documents, the failure of the Seller or the Servicer to timely perform either of
their covenants under Sections 5(a) or 5(b) above shall constitute a Termination
Event under the Agreement with no grace period.

 

(d)           On or prior to five (5) Business days following the effectiveness
of this Amendment, the Seller and the Servicer shall cause to be delivered
termination statements terminating those UCC-1 financing statements listed on
Exhibit A attached hereto.  Notwithstanding anything to the contrary in the
Transaction Documents, the failure of the Seller or the Servicer to timely
perform this covenant shall constitute a Termination Event under the Agreement
with no grace period.

 

6

--------------------------------------------------------------------------------


 

SECTION 6.  Effect of Amendment; Ratification.  Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect.  After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby.  This
Amendment shall not be deemed to expressly or impliedly waive, amend, or
supplement any provision of the Agreement other than as specifically set forth
herein.

 

SECTION 7.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.

 

SECTION 8.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflicts of law principles (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).

 

SECTION 9.  Section Headings.  The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment or the Agreement or any provision hereof or thereof.

 

SECTION 10.  Successors and Assigns.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.

 

[SIGNATURE PAGES TO FOLLOW]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

TRIUMPH RECEIVABLES, LLC

 

 

 

 

 

 

 

By:

/s/

 

Name:

M. David Kornblatt

 

Title:

Senior Vice President, Chief Financial Officer

 

and Treasurer

 

 

 

 

 

 

 

TRIUMPH GROUP, INC., in its individual capacity
and as Servicer

 

 

 

 

 

 

 

By:

/s/

 

Name:

M. David Kornblatt

 

Title:

Senior Vice President, Chief Financial Officer

 

and Treasurer

 

RPA Amendment #3

 

S-1

--------------------------------------------------------------------------------


 

 

MARKET STREET FUNDING LLC, as a Related
Committed Purchaser and as a Conduit Purchaser

 

 

 

By:

/s/

 

Name:

Doris J. Hearn

 

Title:

Vice President

 

RPA Amendment #3

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator and as Purchaser Agent for the
Market Street Purchaser Group

 

 

 

 

 

By:

/s/

 

Name:

William P. Falcon

 

Title:

Vice President

 

RPA Amendment #3

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE II
LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Bank Accounts

 

Financial Institutions

 

Account Numbers

 

 

 

 

 

PNC Bank, National Association

 

1019796242

 

 

 

1008436997

 

 

 

1017284745

 

 

 

1014305328

 

 

 

1006153766

 

 

 

1019793738

 

 

 

1008990779

 

 

 

1011555508

 

 

 

1017288463

 

 

 

1002431685

 

 

 

1005590155

 

 

 

1010934071

 

 

 

1001348265

 

 

 

1011555487

 

 

 

1008988599

 

 

 

1008997858

 

 

 

1017305032

 

 

 

1001348222

 

 

 

1004386515

 

 

 

1019294584

 

 

 

1008371679

 

 

 

1008373383

 

 

 

1008373391

 

 

 

1019817453

 

 

 

1005589656

 

 

 

1019293506

 

 

 

1017294353

 

 

 

1001738669

 

 

 

1001738685

 

 

 

1001738634

 

 

 

1001738677

 

 

 

1019839062

 

 

 

1019839855

 

 

 

1028875487

 

 

 

1028887509

 

 

1

--------------------------------------------------------------------------------


 

Post Office Boxes

 

Address

 

Location

 

 

 

676035

 

Dallas, TX 75267-6035

642454

 

Pittsburgh, PA 15264

643389

 

Pittsburgh, PA 15264

643247

 

Pittsburgh, PA 15264

642117

 

Pittsburgh, PA 15264

644148

 

Pittsburgh, PA 15264

828546

 

Philadelphia, PA 19182-8546

642807

 

Pittsburgh, PA 15264

643440

 

Pittsburgh, PA 15264

640739

 

Pittsburgh, PA 15264

642097

 

Pittsburgh, PA 15264

641592

 

Pittsburgh, PA 15264

640080

 

Pittsburgh, PA 15264

642815

 

Pittsburgh, PA 15264

910423

 

Pasadena, CA 91110-0423

642804

 

Pittsburgh, PA 15264

643577

 

Pittsburgh, PA 15264

640216

 

Pittsburgh, PA 15264

641868

 

Pittsburgh, PA 15264

643917

 

Pittsburgh, PA 15264

642323

 

Pittsburgh, PA 15264

642229

 

Pittsburgh, PA 15264

642244

 

Pittsburgh, PA 15264

644384

 

Pittsburgh, PA 15264

641978

 

Pittsburgh, PA 15264

643901

 

Pittsburgh, PA 15264

643466

 

Pittsburgh, PA 15264

640941

 

Pittsburgh, PA 15264

641458

 

Pittsburgh, PA 15264

640505

 

Pittsburgh, PA 15264

641035

 

Pittsburgh, PA 15264

644528

 

Pittsburgh, PA 15264

644536

 

Pittsburgh, PA 15264

644645

 

Pittsburgh, PA 15264

644683

 

Pittsburgh, PA 15264

 

2

--------------------------------------------------------------------------------


 

SCHEDULE V
NON-LOCKBOX ACCOUNTS

 

Bank Accounts

 

Financial Institutions

 

Account Numbers

 

 

 

Wells Fargo Bank, National Association

 

4121140834

 

Post Office Boxes

 

Address

 

Location

 

 

 

201757

 

Dallas, TX 75320-1757

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A
UCC-1 FINANCING STATEMENTS

 

--------------------------------------------------------------------------------